Title: From George Washington to William Baynham, 30 July 1799
From: Washington, George
To: Baynham, William



Sir,
Mount Vernon July 30th 1799

The bearer of this ⟨letter⟩ my Ploughman, has, for ⟨some months⟩ past, been afflicted with a tumour which has occasioned partial, and threatens (if relief can not be obtained) total blindness.
He has been under the care of Doctor Craik & others, without receiving much, if any benefit; and being desirous of relieving him from so serious a malady, if ⟨you⟩ can accomplish it, I send him to you.
What operation it will be necessary for him to undergo; how long to stay with you; or what expence to incur, you better than I, can decide. The two first you will be the judge of, and the latter you will add to your Bill.
I would thank you for a line by the first Post (after your rect ⟨of this letter)⟩ advising me of his arrival; and ⟨the time of &⟩ medium of conveyance of his departure. I am Sir Yr Most Obedt Servt

Go: Washington

